Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amendment No. 3 to the Annual Report of Interdyne Company on Form 10-K for the fiscal year ended June 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Amendment No. 3"), Sun Tze Whang, Chief Executive Officer, and Kit H. Tan, Chief Financial Officer/Principal Accounting Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Amendment No. 3 fully complies with the requirements of section 3(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this Amendment No. 3 fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 20, 2010 /s/ Sun Tze Whang Sun Tze Whang Chief Executive Officer /s/ Kit H. Tan Kit H. Tan Chief Financial Officer/ Principal Accounting Officer
